DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive and appears to be in a foreign language.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Specification, page 4, first full paragraph).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 20 are objected to because of the following informalities:  Claims 6 and 20 each recite the limitation “the pipe and/or the flange part have a radially outwardly …” Examiner believes this to be a grammatical error and will interpret as “the pipe and/or the flange part has a radially outwardly …”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding the first paragraph after the preamble of claim 1, it is generally unclear as to whether Applicant intends this paragraph to positively require a step of ‘welding the flange part to the end face pipe end,’ or whether Applicant intends this paragraph to further describe the pipe to be manufactured by the claimed method. For the purposes of this Office Action, Examiner will interpret the paragraph so as to further describe the pipe manufactured by the claimed method.
Regarding the second paragraph after the preamble of claim 1, it is generally unclear as to whether Applicant intends this paragraph to positively require a step of ‘joining the pipe and flange part together,’ or whether Applicant intends to further describe the pipe to be manufactured by the claimed method. For the purposes of this 
Claim 1 recites the limitation “the flange part” in the first paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘connecting flange’ previously set forth in the preamble.
Claim 1 further recites the limitations “the region of the flange hub,” “the inner wall of the other part,” “the formed weld joint,” and “the pipe interior.” There is insufficient antecedent basis for the limitations in the claim.
Claim 1 further recites the limitation “the pipe and the flange part are then welded to one another” in the last paragraph. The limitation is indefinite for several reasons. First, the preamble of the claim is directed towards ‘a method of manufacturing a pipe having a connecting flange.’ Therefore, the claim is limited to the manufacturing of the pipe. However, the limitation recites a step of welding the pipe to a flange part. Therefore, it is unclear as to whether Applicant intends the claim to be directed towards a ‘method of manufacturing the pipe,’ such that the limitation recites functional language, or whether Applicant intends the limitation to include a method which positively requires the limitation. For the purposes of this Office Action, Examiner will interpret the claim so as to positively require the limitation. The limitation is further indefinite because it recites ‘the pipe and flange part are then welded to one another.’ The recitation of “are then welded” is indefinite because the claim does not previously recite another step. Therefore, it is unclear as to what step Applicant intends to be performed prior to the welding.
Claim 2 recites the limitation “the pipe and the flange part are joined together by a MAG welding process.” The limitation is indefinite for several reasons. First, the preamble of the claim is directed towards ‘a method of manufacturing a pipe having a connecting flange.’ Therefore, the claim is limited to the manufacturing of the pipe. However, the limitation recites a step of joining the pipe and the flange part. Therefore, it is unclear as to whether Applicant intends the claim to be directed towards a ‘method of manufacturing the pipe,’ such that the limitation recites functional language, or whether Applicant intends the limitation to include a method which positively requires the limitation. For the purposes of this Office Action, Examiner will interpret the claim so as to positively require the limitation. Secondly, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘welding’ step previously set forth in claim 1, or whether Applicant intends to set forth a second ‘joining by welding’ step, separate and independent from the ‘welding’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the ‘welding’ step previously set forth in claim 1.
Claim 2 further recites the limitation “the parts.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the pipe and the flange part.”
Claim 2 further recites the limitation “the outer pipe circumference.” There is insufficient antecedent basis for the limitation in the claim.
Claims 3 and 9 each recite the limitation “the parts are welded in a welding layer.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the parts” in the claims. For the purposes of this Office Action, 
Claims 6 and 20 each recite the limitation “whereby a welding joint is formed on the joining together of the pipe and the flange part.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘welding’ step previously set forth in claim 1, or whether Applicant intends to set forth the formation of a ‘weld joint,’ separate and independent from the ‘welding’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the ‘welding’ previously set forth in claim 1.
Claim 7 recites the limitation “the contact edge of the pipe or of the flange part provides a multi-stage extent.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the contact edge” in the claim. For the purposes of this Office Action, Examiner will interpret ‘the contact edge’ as “the contact face.” Secondly, it is generally unclear as to Applicant’s intent regarding “provides a multi-stage extent.”
Claim 7 further recites the limitation “the base of the weld joint formed.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. Patent Application Publication Number 208/0023704).
As to claim 1, Yamamoto teaches a method of joining a pipe and a connecting flange (abstract), wherein the flange part is welded to an end face pipe end (figure 1, element 3 being the ‘flange part’ and left end of element 2 is the ‘end face pipe end’; page 2, paragraph 32), and at least one protrusion of the connecting flange is provided in a region of a flange hub and contacts an inner wall of the pipe, such that the protrusion covers a weld joint from an interior of the pipe (figure 1, right end of element 3 being the ‘protrusion’ and inner surface of element 2 being the ‘inner wall of the pipe’; page 2, paragraph 33), the method comprising: welding the pipe and the flange part to one another (figure 1, element 2 being the ‘pipe,’ element 3 being the ‘flange part’; page 2, paragraph 32).
As to claim 2, Yamamoto teaches an embodiment in which the welding comprises a MAG welding process (page 4, paragraph 54), with the pipe and the flange part being welded to one another at an outer circumference of the pipe (figure 1, elements 2, 3, and 4).
As to claim 3, Yamamoto teaches that the welding comprises welding the pipe and the flange part in a welding layer (figure 1, elements 2, 3, and 4; page 2, paragraph 36).
As to claim 4, Yamamoto teaches that the protrusion serves as a centering aid between the flange part and the pipe (figure 1, elements 3 and 2).
As to claim 5, Yamamoto teaches that the protrusion serves as a weld additive (figure 1, element 4; pages 2 – 3, paragraphs 34 and 38).
As to claim 6, Yamamoto teaches that that the flange part has a contact face (figure 1, element 3, see below), whereby a weld joint is formed by the welding (figure 1, element 4; page 2, paragraph 34).

    PNG
    media_image1.png
    349
    483
    media_image1.png
    Greyscale

As to claim 7, Yamamoto teaches that the contact face of the flange part comprises a radially inner step form the protrusion (figure 1, element 3, see below) and a radially further outwardly disposed step form a base of a weld joint formed during the welding (figure 1, element 3, see below).

    PNG
    media_image2.png
    386
    606
    media_image2.png
    Greyscale

As to claim 8, the pipe of Yamamoto is capable of being a hydraulic pipe (figure 1, element 2).
As to claim 9, the discussion of claim 3 is incorporated herein.
As to claims 10, 11, and 12, the discussion of claim 4 is incorporated herein.
As to claim 13 – 19, the discussion of claim 5 is incorporated herein.
As to claim 20, the discussion of claim 6 is incorporated herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726